

115 HR 5377 IH: Creating An Online Platform For Instant 1099 Submissions Act
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5377IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Renacci (for himself, Mrs. Black, and Mr. Bishop of Michigan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Secretary of the Treasury to make available an internet platform to prepare and file
			 Forms 1099, and for other purposes.
	
 1.Short titleThis Act may be cited as the Creating An Online Platform For Instant 1099 Submissions Act. 2.Internet platform for Form 1099 filings (a)In generalNot later than January 1, 2021, the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall make available an Internet website or other electronic media, with a user interface and functionality similar to the Business Services Online Suite of Services provided by the Social Security Administration, that will provide taxpayers access to resources and guidance provided by the Internal Revenue Service and will allow taxpayers to—
 (1)prepare and file Forms 1099, (2)prepare Forms 1099 for distribution to recipients other than the Internal Revenue Service, and
 (3)create and maintain necessary taxpayer records. (b)Electronic services treated as supplemental; application of security standardsThe Secretary shall ensure that the services described in subsection (a)—
 (1)are a supplement to, and not a replacement for, other services provided by the Internal Revenue Service to taxpayers, and
 (2)comply with applicable security standards developed by the National Institute of Standards and Technology.
				